Citation Nr: 1211596	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  11-14 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for left carpal tunnel syndrome and left ulnar neuritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1953 to April 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently transferred to the RO in New York, New York.

On his May 2011 substantive appeal, the Veteran indicated that he desired a Travel Board hearing.  However, in August 2011, the Veteran withdrew his request for a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).


FINDING OF FACT

Left carpal tunnel syndrome with ulnar neuritis is manifested by severe incomplete paralysis of the median nerve of the minor hand.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating, but not higher, for carpal tunnel syndrome and left ulnar neuritis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8615 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an initial rating in excess of 20 percent for left carpal tunnel syndrome and left ulnar neuritis.  The Board will initially consider certain preliminary matters and will then address the legal criteria and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in a letter mailed in March 2009, prior to the issuance of the rating decision on appeal. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  In this regard, the Board notes that service treatment records (STR) and pertinent post-service medical records were obtained.  The Veteran was also afforded an appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The Veteran's carpal tunnel syndrome and left ulnar neuritis are rated under Diagnostic Code 8515.  Under Diagnostic Code 8515, a 10 percent evaluation is assigned for mild incomplete paralysis of the median nerve of the major or minor hand.  

A 20 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the minor hand.  

A 30 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the major hand.  

A 40 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the minor hand.  

A 60 percent evaluation is assigned for complete paralysis of the median nerve of the minor hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  

Diagnostic Codes 8615 and 8715 address the criteria for evaluating neuritis and neuralgia of the median nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8615, 8715 (2011). 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2011).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

Historically, in the rating decision on appeal, the Veteran was granted service connection for left carpal tunnel syndrome and left ulnar neuritis with an evaluation of 20 percent, effective November 4, 2008.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

The Veteran was afforded a VA examination in May 2009 in which he reported numbness for the prior five to seven years in the thumb, index, long and ring fingers of the left hand, causing sleep disturbances.  He also reported fairly constant tingling and pain in the left hand and wrist which interfered with driving.  Physical examination revealed thenar and hypothenar atrophy; slight atrophy of the first dorsal compartment; decreased abduction strength of the digits; a positive left elbow flexion test with tingling in the ulnar innervated digits of the left hand; decreased sensation of the left index, long, and ring fingers; and tenderness to palpation over the navicular and snuffbox over the scapholunate region.  The VA examiner diagnosed carpal tunnel syndrome and left ulnar neuritis.

Private medical records show that left carpal tunnel surgery was performed in October 2009 for relief of severe left carpal tunnel.  

The Veteran submitted a statement in November 2009, indicating that the surgery did not improve his left carpal tunnel symptoms.

The Veteran was afforded a VA examination in September 2010 in which it was noted that he was right-handed.  Physical examination showed thenar atrophy, left more so than right; no clawing deformity; tenderness to palpation with range of motion at the first carpometacarpal joint; tenderness over the snuff box and over the scapholunate region dorsal surface; pain in the volar radial surface; sensation was diminished over the left thumb palmar, dorsal, radial, and ulnar aspects to light touch; extension and flexion of the digits of the hands were intact; there was considerable atrophy of the muscles of the thenar eminence; there was decreased opposition; decreased strength in thumb to index; pain in the mid-palm when attempting to make a fist, but the Veteran was able to clench his fist; and he complained of pain in the base of the thumb and carpometacarpal joint.  The examiner opined that impairment of the nerve was mild to moderate.

On review of the evidence above, the Board finds the criteria for a 40 percent disability rating are met.  

In this regard, the Board acknowledges the September 2010 VA examiner's opinion that impairment of the nerve was mild to moderate, as required for a 20 percent rating. 

While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). 

The Board finds more probative the fact that the Veteran had left carpal tunnel surgery in October 2009 for relief of severe left carpal tunnel.  Moreover, the Veteran submitted a statement in November 2009, indicating that the surgery did not improve his left carpal tunnel symptoms.  Moreover, the atrophy and functional impairment disclosed on the VA examinations are more indicative of severe impairment than moderate impairment. 

In addition, VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran and his representative in the form of correspondence to VA, generally asserting entitlement to a higher disability rating, and his statements to medical providers. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384   (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Therefore, affording the Veteran due competence and credibility in reporting his symptoms, he has reported symptoms approximating the criteria for a rating of 40 percent, but not more. 

Because the criteria for a rating in excess of 40 percent were not met at any time during the period under review, staged ratings are not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

Entitlement to 40 percent, but not higher, evaluation for left carpal tunnel syndrome and left ulnar neuritis is granted throughout the initial-rating period, subject to the criteria governing the award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


